 658DECISIONSOF NATIONALLABOR RELATIONS BOARDWayne Graphics,Inc., A WhollyOwned Subsidiary ofPanax CorporationandLocal 9L,Graphic ArtsInternational Union,AFL-CIO. Case 7-CA-9797November 30, 1973-DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, ANDPENELLOOn April- 11, 1973, Administrative Law JudgeSydney S. Asher issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.Relations Board, herein called the General Counsel, onOctober 18, 1972, issued a complaint alleging that since onor about August 24, 1972, the Respondent has interferedwith, restrained, and coerced its employees in certainspecified respects; and- that the Respondent dischargedSharon Sobolewski and John Shellhaas, its employees, onor about September 1, 1972, and Sandra Crowder, anotheremployee, on September 2, 1972, and since then hasrefused to reinstate them, because of their sympathies for,adherence to, and activities on behalf of the Union. It isalleged that this conduct violatedSection 8(axl) and (3) ofthe National Labor Relations Act, as amended (29 U.S.C.§ 151,etseq.),-herein called the Act. The Respondent filedan answer denying that it had discharged any of the threenamed employees, admitting that it had not-reemployedSobolewski or _Shellhaas,allegingthat it had offeredreemployment, to Crowder, and denying the commission ofany unfair labor practice.Upon due notice, a hearing was held before me onDecember 8, 1972, at Detroit, Michigan. All parties wererepresented and participated fully in the hearing. After theclose of the hearing, the Respondent filed a brief, whichhas been carefully considered.Upon the entire record, and from my observation of thewitnesses, I make the following:ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Wayne Graphics,Inc., a wholly owned subsidiary of Panax Corpora-tion,Melvindale,Michigan, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.iRespondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc,91NLRB 544, enfd 188 F.2d 362(CA. 3, 1951)We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSYDNEY S. ASHER, Administrative Law Judge: OnSeptember 5, 1972, Local 9L, Graphic Arts InternationalUnion, AFL-CIO, herein called the Union,' filed chargesagainstWayne Graphics, Inc., a wholly owned subsidiaryof Panax Corporation, Melvindale, Michigan. Based onthese charges, the General Counsel of the National Labor'The charge purports to be filed by"Lithographers&PhotengraversInternationalUmon, AFL-CIO and Local 9Lthereof."However, I takeadministrative notice that,effective September4, 1972, the daybefore thecharge herein was filed, Lithographers&Photoengravers InternationalUnion had merged with International Brotherhood of Bookbinders tobecome GraphicArtsInternational Umon,AFL-CIO.I therefore amendthe name of the Charging Party contained in the charge to reflect themerger. The term "union"is used herein to refer toLocal 9Lboth beforeand after the merger.2Wayne Graphics,Inc, is, and at all material times has been, aFINDINGS OF FACTA.PreliminaryMattersThe complaint alleges, the Respondent admits, and it isfound that the Respondent is, and at all materials times hasbeen, an employer engaged in commerce as defined in theAct, and its operations meet the Board's jurisdictionalstandards.2The complaintalleges,the Respondent stipulated at thehearing, and it is found that the Union is, and at allmaterial times has been, a labor organization as defined inthe Act.B.The SettingIn July 1972 Sandra Crowder, one of the Respondent'semployees, contacted Gerald Deneau, vice president of theUnion, about organizing the Respondent's employees. Thenext day Deneau made a telephone call to John Shellhaas,another employee of the Respondent, while Shellhaas wasat work in the Respondent's shop. About August 13 JohnNajduch, president of the Respondent, received a tele-phone call from one of the Respondent's customers. Thecustomer stated that he (the customer) had overheardShellhaas "talking about receiving a call from a unionrepresentative about trying to organize the plant." Najduchsummoned Richard J. (Jack) Nicol, the Respondent's viceMichigancorporationand a wholly owned subsidiaryof PanaxCorpora-tion, a Delaware corporationWayne Graphics,Inc.,maintains its onlyoffice andplace of business in Melvindale, Michigan. During the calendaryear 1971 gross revenue from the combinedbusinessoperations of WayneGraphics, Inc., and Panax Corporation, exceeded$500,000.During thesame year these two corporationscaused materials valued at more than$50,000 to be delivered to their placesof business in the State of Michigandirectly fromsources outsidethe State.3All dateshereafterrefer to the year 1972, unlessotherwise stated.207 NLRB No. 103 WAYNEGRAPHICS,INC.659president and production manager, and informed him ofthe telephone call.C.Interference,Restraint, and Coercion1.The first Nicol-Shellhaas conversationAbout August 1, after Najduch had told Nicol about thetelephone call from a`customer regarding Shellhaas,4 Nicolapproached Shellhaas at his place of work. According toNicol, the following occurred:I asked John if he had received a call from anybodyfrom the union. He told me, yes, he had, but at thatpoint he said, "I told him I was not interested," and hetold me, "As a matter of fact, I can't even remember hisname," and that was it.Shellhaas'versionwasmore detailed.According toShellhaas, the conversation went as follows:Q.Would you relate for us please what was saidduring that conversation?A.He approached me ... and said that someonefrom the union called me and he said that he's receiveda phone call from Panax about it and that he knew thatI was trying to organize the union.At that time I said, "Yes," you know, "I have receiveda phone call,"and he wanted to know what washappening. I told him nothing much, was happening,and he said at that time that if a union tried to comeinto the shop that Panax would shut it down, they'dlock the doors, because they disliked unions immense-ly-Healso saidat that time that Panax wasn't afraid to dothis because they had just purchased another shop inthe area and-Q.Did he say where?A. I think he said it was in Melvindale.Q.Was anything said about what would happen tothe work?A.Well, he said they could just shuffle the workover there and that a lot of people would be out ofwork.Q.Did he ask you how you felt about the union?A.Yes, he did.Q.What did he say?A.Well, he asked-he mentioned that I told himbefore just ingeneral discussionthat I didn't likeunionsthat much and he wondered why, you know, Iwas doingthis and I told him that I was married and hecouldn't really expect me to work for three dollars andtwenty-five cents for the rest of my life.Q.What did he say to that, if anything?A.He said that Panax was going to expand theshop and there would be more business coming in andthat they'd need supervisors and that my work wassuch that he'd had his eye on me.Sharon Sobolewski, another employee of the Respondent,who was within hearing distance, testified on cross-examination as follows:Iknew that Mr. Nicol had approached John on thisbecause I heard some of the things like, you know, well,there would be a shutdown.Theyjust talked.Mr. Nicoldidn't appear mad or anything.He just was inquiringand he said,you know,"They'll shut downthe plant."' Iheard that."Why didn't you tell me about it?" I heardthat.He asked John,"Why didn'tyou approach meand tell me what was happening?"On redirect examination she elaborated:Q.-would you tell us please what you did hear?A. ... I heard him say, "Why didn't you comeand tell me about it?"Q. "Who said that?A.Mr. Nicol ... And he said they'll probablyclose down the plant, you know, if it ever came about.They wouldn't let it come about is what he said. Theywouldn't let it come about.The complaint alleges, and the answer denies, that on orabout August 24 Nicol "created the impression that theunion activities of [the Respondent's] employees werebeing kept under surveillance, coercively interrogated, itsemployees concerning their own and/or their fellowemployees' union activities, sympathies and desires, prom-ised employees .. ,. benefits in order to dissuade [them]from continuing, their union activities and threatened[them] with the closing of [the Respondent's] Melvindale,Michigan. facility should the [Union] be successful in itsorganizing efforts.",The illegal interrogation is clear, evenfrom Nicol's own testimony. And the allegation regardingcreating the impression of surveillance is supported byShellhaas' version (which I credit as more accurate andcomplete than that of Nicol) that Nicol stated that theRespondent "had received a call from Panax" and that he(Nicol) knew that Shellhaas "was trying to organize theunion."-5And the allegation of illegal threats is amplyproved by Shellhaas' credited testimony that Nicol warned"that if a union tried to come into the shop that Panaxwould shut it down, they'd shut the doors." This wascorroborated by Sobolewski, who testified that she heardNicol say: "They'll shut down the plant." 6 Finally, I findthat in this conversation Nicol, by remarking that "he hadhiseye" on Shellhaas, impliedly offered benefits to4According to Nicol, this was the same day that Najduch told him(Nicol) of the call. According—to Shellhaas and Sobolewski it was 3 weeks ormore after Deneaii's telephone call to Shellhaas in July Sobolewski placedit as not later than August 1.5Nicol denied thatat the timeof Shellhaas' separation on September Ihe (Nicol) knew that Shellhaas had been active in the Union. It is clear,however, that at least he suspected Shellhaas of prounion leanings.6Nicol denied stating that Panax would "shut the doors" if the Unioncame in, or that Panax had purchased another shop and would send thework there. Nicol did not impress me as a candid or forthright witness. Hisdenial is not credited. 660DECISIONSOF NATIONALLABOR RELATIONS BOARDShellhaas to induce, Shellhaas to abandon his support oftheUnion. In all these respects the Respondent on thisoccasion interferedwith the Section 7 rights of itsemployees in violation of Section 8(a)(l) of the Act.2.ThesecondNicol-Shellhaas conversationOn August 30 or 31 Shellhaas went to the office andasked Nicol about a, pay raise he was supposed to receiveon September 1. Nicol replied that he (Nicol) "would getahold of Mr. Feder at Keystone and that it would be on[Shellhaas'] first check, the first week in September."Shellhaas described the remainder of the discussion in hiscredited testimony as follows:Q.Was anything else said?A.We discussed the union again.Q.Would you tell us about that please?A.Well, he said many of the same things that hesaid in the earlier conversation.Q.Be more specific, please, if you could.A.He said that Panax was putting a lot of heat onhim about the union and he was a little bit upsetbecause he was one of the last ones to find out about it,and he just said, you know, that he didn't really knowwhat he was going to do about it and he said that heknew that Panax would just lock the doors up andeveryone would be out of work.Q.Did he say where they'd take the work?A.He said that they could move it to their othershops.?The complaint alleges, and the answer denies, that on orabout August 31 Nicol "threatened [the Respondent's ]employees with the closing of its Melvindale, Michigan,facility, the transferring of all work performed at the abovelocation to another shop owned and operated by PanaxCorporation and other personnel reprisals should the[Union] be successful in its organizational efforts." I findthis allegation has been amply supported by the above-quoted testimony of Shelihaas, which I credit. Accordingly,it is concluded that such conduct constituted a separateand additional violation of Section 8(a)(l) of the Act.3.Alleged conduct of FederThe complaint sets forth illegal conduct alleged to havebeen engaged in on or around August 31 by MaureenFeder. This allegation must fall for lack of convincingevidence that Maureen Feder was, at that time, an agent ofthe Respondent, as alleged in the complaint.D.The Separations of Shellhaas and Sobolewski1.FactsJohn Shellhaas began working for the Respondent inAugust 1971 as a messenger at $2 per hour. This was raisedto$2.50 per hour in January.InFebruary he wastransferred to the camera room.InMarch he became akeyliner and his pay was increased to $3 per hour.AroundJune 1 his pay was raised again to $3.25 per hour.As related above,in July while he was at work Shellhaasreceived a telephone call from Deneau and in August thisfact became known to Najduch and Nicol.Also as alreadydescribed,toward the end of August Nicol stated toShellhaas that he(Nicol)knew that Shellhaas supportedthe Union's efforts to organize the shop.Nicol warned thatif the Union"tried to come into the shop"the shop wouldbe shut down.Nicol also intimated that if Shellhaas woulddrop the Union he might be considered for promotion to asupervisory position.On August 31 Deneau met with Crowder and Shellhaasat a bar and these two employees signed union authoriza-tion cards.That evening Deneau had a telephone conversa-tion with Mortimer Feder, president of Keystone PrintingCompany,another wholly owned subsidiary of PanaxCorporation.During this conversation Deneau disclosed toFeder that he (Deneau),on behalf of the Union, wasattempting to organize the Respondent's employees. Onthe following morning Feder telephoned to Najduch, toldNajduch of his conversation with Deneau the night before,and asked Najduch who he(Najduch)thought would beinterested in the Union.In response Najduch named fiveor six individual employees,including Shellhaas sSharon Sobolewski began working for the Respondent inMarch as a keyliner at wages of $2.25 per hour.In June shereceived a pay increase to $2.50 per hour.She workedclosely with Shelihaas,and suggested to him in late Aprilor early May the possibility of bringing a union into theshop.After that these two employees discussed the matter"off and on."On September I during the lunch hour Shellhaas andSobolewski met on the company parking lot.Shellhaas hadwith him a blank union authorization card which heshowed to Sobolewski and requested her to sign. Whiletheywere talking,Najduch and Nicol drove into theparking lot,parked,got out of the car,glanced at Shellhaasand Sobolewski, and entered the shop.As theywere doingso, Shellhaas put the blank card away. By prearrangement,Shellhaas and Sobolewski left the parking lot separatelyand met in a restaurant,where Sobolewski signed the card.At the close of the workday Shellhaas and Sobolewski werecalled into Nicol'soffice,where Najduch was present.Shellhaas described the conference in his testimony asfollows:Q.Would you tell us please what was said?A.Mr.Nicol informed us that Mr. Feder justreturned from a stock [sic] meeting with Panax andthat they had lost several jobs they had been expectingto get later in the year and that they were going to haveto cut back in some area in the shop, and he said thatafter reviewing the workload situation in the plant thatthe only area he could cut back in was the make-up7With regard to this particular conversation, Nicol testified "I did notRespondent, in its answer, denies that any agency relationship existed. Astalk to [Shelihaas I about the union situation or Panax at all." I do not creditthe record shows in any event that Feder communicated the gist ofthis denialDeneau's remarks to Najduch, and as the real issue is Najdtich's knowledge8The complaint alleges, and the General Counsel and the Unionand response, I deem it unnecessary to decide Feder's agency status.maintain, that Feder was acting as an agent of the Respondent. The WAYNEGRAPHICS,INC.661area and he said, you know, that we were laid off andhe gave us a week's severance pay.Mr.Najduch said that him and Mr. Nicol wereboth going to have to start carrying more of the load ofwork.Q.Did he say anything about being recalled?A.No, he didn't.Q.And he gave you a, week's severance pay?A.YesOn direct examination Sobolewski testified along the samegeneral lines:Q.What was said?A. Jack Nicol said that due to-they were at ameeting from Panax and that they would have to cutback employees, I guess, because jobs that weresuppose to come in weren't coming in, and that theonly place he could lay people off at would be the pagemake-up area and that him and Mr. Najduch wouldhave to do a lot of the work themselves. Then I said,"You mean we're fired," and he said, "Yes."Q.Did you receive any paychecks or anything?A.Oh, yes. He gave us severance pay and he saidthat-Mr. Najduch said that he was giving us a week'snotice so that we would look for other jobs. Mr. Nicolthen gave us our checks and said that we would get ourother paycheck in the mail in a week.Najduch's version was as follows:Q.What was said on that occasion?A.On that occasion Jack called them into theoffice and explained to them why he had to let them go,and I remember Sharon asking the question, "Well, ifthere's ' work,willyou call us back," and Jack said,"Yes." In fact I nodded by head in agreement.Q.Do you recall whether or not'either of you usedthe word `discharged?'A.Never.Q.What words did you use as to the nature of theaction being taken?A.Laid off because of lack of work.Q.There was reference in the General Counsel'sevidence and testimony' of some reference to a Panaxmeeting that you or Nicol were suppose [sic] to havemade in this conversation.A.At no time did we ever mention a Panaxmeeting.. .Although Nicol was a witness for the Respondent, he didnot testify regarding this conference. I find that theincident occurred substantially as related by Shellhaas- andSobolewski, as corroborated in part by Najduch.9After this Shellhaas and Sobolewski were given a week'sseverance pay and left. Their regular, paychecks weremailed to them later.On cross-examination she elaborated somewhat:Q. . . . One of them spoke and said that they hadto cut back because jobs weren't coming in?A.Yes.Q.And that the place where they thought they hadto lay off was in page make-up? Is that right?A.Yes. He said that-Jack Nicol said that the onlyplace he could possibly let anybody go would be inpage make-up.Q.Now inyourdirect examination, you didn't usethe words `laid off.' Did one of them?A.Yes. Mr. Nicol did say we were laid off.Q.And then you indicate you said, "Do you meanwe're fired?"A.Yes. I said, "Are we fired? Is that what youmean," and he said, "Yes."Q.That was Mr. Najduch?A.No, Mr. Nicol.Q.Do you recall asking whether you would berecalled if work picked up again?A.No, I didn't. Then John and I just walked out.That was all.Q.You didn't ask that question? I'll ask you tothink carefully now and try to recall the conversation.A.Yes.Q.You did ask the question if you'd be recalled ifwork picked up again?A.Yes.Q.What was the answer?A.Mr. Nicol said,, "Well, yeah," like that.s I deem it unnecessary to resolve the conflict between Shellhaas andSobolewski on the one hand and Najduch on the other regarding whether2.Positions of the partiesThe complaint alleges, and the answer denies, that theRespondent "terminated" Shellhaas and Sobolewski "be-cause of their sympathies for, adherence to and activitieson behalf of" the Union. The Respondent contends thatthese employees were merely laid off temporarily. It arguesin its brief:these two employees were laid off entirely legitimatelyin a "belt-tightening" move made by a financiallystruggling concern.They 'were selected for layoffbecause they were the least flexible in their abilities,because they had been the subject of complaints fromcustomers, and because they were among the youngestemployees in point of service.The Respondent further appears to contend that, at least astoSobolewski, the Respondent had no knowledge orsuspicion that she was engaged in union activities.3._The GeneralCounsel's caseLet us first determine the nature of these separations. Insupport of its contention that they were merely temporarylayoffs, the Respondent showed that the employees weretold that a cut back of employees was necessary becausetheRespondent "had lost several jobs they had beenexpecting to get"; the employees were told upon theirinquiry that they would be called back should theworkload warrant it in the future; and the word "dis-charged" was not used. However, the record shows thatthere was mention of a Panax meeting. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen Sobolewskiasked: "Youmean we're fired?"the replywas affirmative;theywere given severance pay; andNajduchsaid he was giving them a week's notice so theycould lookfor other jobs. Atbest what they were told wasequivocal.However,the ultimate test is not necessarilywhat the Respondent's officials said at the exit interview,especially if such statements were self-serving. The real testisthe intention of the Respondent to sever them eithertemporarily or permanently.The undenied testimony ofDenise Lubinski,a witness for the General Counsel,indicates that there was no falling off of work either beforeor after September 1; new employees were hired for thenight shift after,September 1; employees on the night shiftworkedovertimeafter September 1; and that work wasfarmed out to an outside contractor,the R. T.Organiza-tion.AlthoughtheRespondent sought to create theimpression that business was falling off, no specific facts orfigures were offered.In this connection it must be realizedthat the Respondent itself was in a peculiarly advantageousposition to furnish details, such as financial statements,employment figures, and the names and dates of customersor prospective customers whose orders proved to benonexistent or smaller than expectations.In the light ofLubinski'stestimony,the nebulous and unconvincingtestimony of the Respondent'switnesses concerning thealleged decrease in business,10 the fact that the twoemployees were in effect advised to look for employmentelsewhere,and the granting of severancepay,11I concludethat there existed no legitimate business reason for a layoffon September 1 and that these two employees wereactually permanently discharged,regardless of the termi-nologyused bythe Respondent at the time.The next issue is the Respondent'sknowledge orsuspicion of union activity engaged in by these employees.The record demonstrates that, since about August 1, theRespondent has known or suspected that Shellhaas wassupporting the Union. Indeed, on the very morning of hisdischarge,his name was mentioned by a managementofficialas a likely union adherent.It is accordinglyconcluded that at the time of his discharge Shellhaas'prounion sympathies and activities were known to orsuspectedby theRespondent.In Sobolewski'scase areasonable inference can be drawn from the followingfacts:(1)the small size of the Respondent's shop(approximately 25 nonsupervisory employees)at the timeinquestion;(2)Najduch'sson was working for theRespondent that weekandNajduch'sdaughter alsoworked there from time to tune;12 and (3)asmentionedabove Sobolewski was observed at lunchtime on her lastday of work talking to Shellhaas, a known or suspected10Najduch did testify that in mid-August the Respondent laid offCharles King, an employee. But the record shows, and it is found, that Kingwas discharged for cause, not laid off for lack of work11Najduch testified that this was "an indefinite layoff with the idea thatif the work did increase [the Respondent] would give them the opportunityto come back." He also testified that the Respondent's policy was to giveseverance pay to employees temporarily laid off. This testimony was notconvincing and is not credited.12 It is well settled that the employment of a child of a top managementofficial as a nonsupervisory employee within the unit in question gives riseto an inference of company knowledge. SeeGuyan Valley Hospital, Inc.,198NLRB No 28, and cases cited in fn. 30 of the Trial Examiner's Decision inthat caseunion proponent. It is therefore found that at the time ofSobolewski's discharge she was suspected by the Respon-dent of being a supporter of the Union.The Respondent's hostility to the Unionis also demon-strated on the record. During the first Nicol-Shellhaasconversation on about August 1, described previously,Nicol revealed that the Respondent "disliked unionsimmensely."' Moreover, the violations of the' employees'Section 7 rights, found above, amply attest to theRespondent's animustoward the Union.13The picture thus presented is that an official of anantiunion employer receives a telephone call from acolleague about union activity at its shop one morning,sees two employees conferring on the parking lot at noon(one of whom is already suspected of union support), anddischarges them both at the end of the workday, undercircumstances indicating that it was aware of, or couldreadily have become aware of, the identity of the Union'sadherents. Considering the speed with which the Respon-dent reacted to Feder's above-described telephone call,14inmy opinion, the General Counsel has established astrongprima faciecase that the discharges in question werediscriminatory. In this connection, I do not consider it amere coincidence that all three employees who signedunion cards were discharged within 2 days after doing so,but no other employees were laid off or discharged in thesame period of time.4.The Respondent's defenseThe Respondent elicited testimony tending to indicatethat, from at least mid-July until the date of the discharges,the Respondent had received numerous complaints fromcustomers concerning the poor work or attitude ofShellhaas and Sobolewski, and had in turn complained,through Najduch and Nicol, to these two employees. It isfor this reason, and their- lack of seniority, insists theRespondent, that these individuals were selected for layoff.Shellhaas and Sobolewski denied that they had receivedany criticism from the Respondent's management. IndeedSobolewski testified that Nicols had praised her work anda customer had also complimented her. The truth probablylies somewhere in between these two extremes; each sidewas most likely guilty of exaggeration. However, one factorwhich may indicate the true state of affairs is the wageincreases handed out by the Respondent to both employ-ees in June. Clearly the Respondent was happy with thecaliber of their performance up to that point. The recordbefore me does not, in my view,support a finding that thequality of their work product became seriously impairedthereafter.This is not to say that they have been13This finding is not meant to be critical of the Respondent, but merelyconstitutesa statementof fact. The Respondent had, of course, a legal rightto resent and to oppose the Union,so long as ittook no action proscribedby the Act.N.LR.B, v. TA. McGahey, Sr., T.A. McGahey, Jr, Mrs. AlheMcGahey Jones and Mrs. WildaFrancesMcGahey Harrison, d/b/a ColumbusMarble Works,233 F 2d 406, 409 (C.A 5, 1956).But, as the United StatesCourt of Appeals for the Fifth Circuit hassaid: "antiunion bias anddemonstrated unlawful hostility are proper and highlysignificantfactors forBoard evaluation in determining motive."NL.R.B v Dan River Mills,Incorporated,274 F 2d 381, 384 (C.A 5, 1960).14Although the Respondent sought to show thatthe decision todischarge had been reached earlier, I am convinced and find that it wastriggered by this call. WAYNEGRAPHICS,INC.663demonstrated to be ideal employees, nor that the Respon-dent was unconcerned with customer complaints. Thepoint is that their deficiencies do not appear to have beenconsidered so serious until the employees became suspect-ed of union involvement.15 As to their low seniority, nosenioritylistwas offered in evidence and there isinsufficientproof to warrant any finding in this respect.Finally, the alleged customer complaints were not men-tioned at the exit interview.On balance, while the customer complaints may wellhave been a factor in the discharges of Shellhaas andSobolewski, the General Counsel's strongprima faciecasehas not, in my opinion, been overcome by the Respon-dent's weak defense. The conclusion is warranted that thedischargeswere discriminatory and violative of Section8(a)(1) and (3) of the Act. It is so found.E.TheSeparationof Crowder1.FactsSandra Crowder began working for the-Respondent inJanuary 1971 as a part-time keyliner at a payrate of $3 perhour. She left the Respondent's employ in May 1971, butreturned early in September 1971 as a full-time employeeon the day shift. In June her pay was increased to $3.25 perhour.Sheworked basically as an ad keyliner andoccasionally assisted in page make-up.As recounted above, Crowder was the first employee ofthe Respondent to contact an agent of the Union. Duringthe last weekin August, while at lunch at a restaurant awayfrom the plant, Crowder informed some of her fellowemployees that she favored a union. She signed a unioncard, as previously described, on August 31 at a meetingwith Slellhaas and Deneau.'On -September 1 about 5:30 p.m. on the companyparking lot Crowder asked Clara Schlickenmayer to sign aunion card; Schlickenmayer refused. Also present at thisincident was Sandra Sommerville, a type-setter.16 Withinabout 15 minutes Sommerville and Schlickenmayer eachreported the episode to Nicol, who in turn related it toNajduch.On the next day, September 2, when Crowder reported towork about 9 a.m. she was summoned to Nicol's office.According to Crowder's undenied and credited testimony,the following took place:Q.What was said?A. . . . he [Nicol] told me that he had tried tocatch me the night before, but that I had already left.He said that Panax was having a cutback in personneland they would no longer be needing me. I said, "Whowill be doing the jobs I've been doing," because I wascoming in Saturday specifically to finish a job I hadbeen working on and he said that, "The guys in theback aren't paying us anything to stay here so they'll dothe work," and that was it.15The Respondent argues that it suspected Shellhaas'union activities fora full month before he was discharged,due to a customer's telephone call onabout August 1.However, the customer's call cannot be equated with thecall on September 1 from Feder.For Feder was the president of anothercorporation wholly owned by Panax and he and Najduch consulted "on aHe also said, "You'll be receiving your severancepay and salary in the mail." He did-not have it madeout for me at that time.Q.Was anything said about being recalled?A.No.Crowder then left. About October 20 Nicol sent Crowder aletter which reads in pertinent part:Loma Carlone informed me this morning that she willbe quitting Tuesday, October 31, 1972. Since thiscreates an opening, I would like you to return toassume Loma's responsibilities.I realize you will need training in parts of Lorna's work.If you will report this Thursday, October 26, 1972, wewillhave a weekfor Loma to help you before sheleaves.That will give us a good-start on the necessarytraining and instruction.Shortly after that Crowder met with Nicol and Najduchand declined the offer of employment.2.Contentions of the partiesAs inthe casesof Shellhaas and Sobolewski, the GeneralCounsel maintains that Crowder was discharged, and thatthemotivewas her known prounion activities. Heapparently further contends that the job offer later made toher was not to substantially equivalent employment. TheRespondent takes the position that Crowder was merelylaid off, not discharged. While not denying knowledge ofCrowder's support of the Union obtained through Schlick-enmayer and Sommerville, the Respondent urges that theselection' ofCrowder as one of those to be laid off hadalready been made when it received word that she wassoliciting on behalf of the Union. The Respondent in itsbrief explains: "the decision to lay her off immediately,rather than waiting until the following week, was promptedby themannerin which she conducted herself toward thetwo employees she solicited, rather than by the solicitationitself." In any event, argues the Respondent, Crowder wasoffered reinstatement in October, and refused it.3.The General Counsel's caseThe record shows that the Respondent, an employerharboring unionanimus,discriminatorily discharged twosuspectedunionactivists at the end of the workday onSeptember 1. Immediately thereafter, on the same evening,theRespondent learned that a third employee had beenengaging in union activities and she was separated at thebeginning of the next workday. Thus, swiftly after Feder'stelephone call on the morning of September 1, theRespondent rid itself of all three of the employees who hadsigned up with, and supported, the Union. The Respon-dent's attempt to portray its conduct as a mere temporarylayoffmust fail. The record simply does not show anyregular basis"-described as perhaps three to seventimes per week-con-cerning the conduct ofthe Respondent's business16 1 deem it unnecessaryto determine whether atthattime Sommervillewas a supervisoror a rank-and-file employee. 664DECISIONSOF NATIONALLABOR RELATIONS BOARDfinancial necessity for a layoff or any shortage of work, ora permanent reduction in the overall number of employeesin the Respondent's work complement. Bearing in mindthe Respondent's rapid uprooting of the Union's campaignby discharging all known or suspected union supportersbefore the campaign could gather momentum, it isconcluded that the General Counsel has established astrongprima faciecase that Crowder was discriminatorilydischarged for the same reasons that had motivated theearlier discharges of Shellhaas and Sobolewski.4.The Respondent's defenseThe Respondent contends that Crowder was selected forlayoff "because of her attendance problems (both absen-teeism and tardiness) and her shortcomings in workperformance." With regard to the alleged poor attendancerecord, the Respondent introduced no documentation atall,despite the fact that time cards must have beenavailable in its own files. As to her alleged poor work,Crowder denied that the quality of her work had ever beencriticized and testified that her work had been compliment-ed by Najduch, Nicol, and customers. The fact that shewas accorded a pay raise in June is a strong indication that,at least up to that time, her work was deemed by heremployer to be satisfactory. Moreover, the alleged attend-ance problems and disappointing work performance werenot mentioned at the time of her separation. But this is notall.The Respondent points out that Lorna Carlone, anemployee who "did a similar kind of work," had indicatedthat she might leave the Respondent's employ. On thispoint Najduch testified as follows:Q.What was your decision as to Sandy [Crowder]at that time?A.That we would let Sandy go. We were suppose[sic] to get a decision the following week from Lorna[Carlone] the following Friday, so we decided inSandy's case at that time instead of laying off threepeople that week that we would only lay off two and letSandy go for another week until we got the decisionfrom Lorna whether she would stay or not.Q.Do I understand if Loma stayed that Sandywould go, but that if Lorna went that Sandy wouldstay?A.That's right.But two events intervened: one was Feder's telephone callon the morning of September 1 and the other was the twotelephone calls concerning Crowder received by Nicol afterthat workday ended. With regard to the latter, Najduchtestified:being bothered and they objected to it. [Emphasissupplied.]On the basis of thisadmission it isclear, and I find, thatthe disturbingnewsthat Crowder was involved with theUnion was a substantial motivating cause of her discharge.Thus, the discharge was discriminatory and violatedSection 8(axl) and (3) of the Act. And this is true evenassuming thatthe Respondent honestly believed that otheremployeeswere"bothered" and "objected" to what theRespondent admits were "legal" solicitations.Any annoy-ance caused to other employees when one of their numberlegally exercises his or her statutory rightsis, asthe Boardhas said: "the price whichmust oftenbe paid in order thatthe rightsguaranteedby Section 7 may be preserved." 17On the record before me, especially the timing- ofCrowder's dischargeso soon afterthe Respondent learnedof her union activities,Iam satisfied,and find, that theRespondent has failed to offset the General Counsel'sprima faciecase.It is accordingly concluded that thedischarge of Crowder was discriminatory and violative ofSection 8(a)(1) and (3) of the Act.5.The subsequent offer of employmentWhen Crowder was rehired in September 1971 it wasagreed that she would work a 5-day week, Mondaythrough Friday. In addition the arrangement called forCrowder to work Saturdays only when needed, otherwiseshe was to have Saturdays off. From then on, there wereoccasions when Crowder was called upon, and did, workSaturdays.Carlone, on the other hand, was regularlyscheduled to work a 5-day week consisting of Monday,Tuesday, Thursday, Friday,-and Saturday. The job offeredto Crowder in October was Carlone's job, not Crowder'sformer job, because it was made clear to Crowder inOctober that if she came back to work she would berequired to work a regular schedule of Monday, Tuesday,Thursday, Friday and Saturday, just as Carlone had. In myopinion, this would have been a substantial change inschedule. In addition, the letter written to Crowder byNicol on October 20 indicates that Crowder would need"training and instruction" before taking over Carlone'swork. Thus, clearly, different job skills would be needed.For these reasons, it is concluded that the job offer made toCrowder in October was not an offer toreinstateher to herformer or a substantially equivalent job.Upon the basis of the above findings of fact, and uponthe entire record, I make the following:CONCLUSIONS OF LAWQ. Isn't it a fact that on that basis you and Mr.Nicol determined to discharge her the next day?A.Noton that basis alone,sir. In fact that was asmall part of it.Q.Butitwas a part?A.Itwas a factorbecause other employees were17ElMundo, Inc,92NLRB 724, 726. Recently the Board stated:"Under the Act, the manner in which an employee carries on his protectedactivities is not subject-save for limited exceptions not relevant here-to1.Wayne Graphics, Inc., a whollyownedsubsidiary ofPanax Corporation,is,and at all material times has been,an employerwithin the meaning of Section2(2) of the Act,engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Local9L,GraphicArtsInternationalUnion,thewhim, wish,or authority of his employer."FarahManufacturingCompany, Inc.,202 NLRB 666. WAYNE GRAPHICS, INC.665AFL-CIO, is, and at all material times has been, a labororganization within the meaning of Section 2(5) of the Act.3.By discharging John Shellhaas and Sharon Sobolew-skion September 1, 1972; and Sandra Crowder onSeptember 2, 1972, and thereafter failing and refusing toreinstate them, thereby discouraging membership in theabove-named labor organization, the Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.4.By the above-described conduct; by interrogating itsemployees concerning their union membership, activities,or sympathies in a threatening and coercive manner; bycreating the impression that it was engaging in surveillanceof its employees' union activities; by threatening reprisalsagainst its employees for selecting the above-named labororganization as their bargaining representative; and bypromising benefits to its employees in order to discouragethem from supporting the above-named labor organiza-tion; thereby interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act.5.The employment offered Sandra Crowder by theRespondent on October 20, 1972, was not her formeremployment or substantially equivalent employment.6.The above-described unfair labor practices tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce, and constitute unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.7.The General Counsel has failed to establish by apreponderance of the evidence that the Respondent hasengaged in or is engaging in any unfair labor practicesother than as found herein.ITHE REMEDYAs the unfair labor practices found to have beencommitted by the Respondent are persuasively related toother unfair labor practices proscribed by the Act, thedanger of their commission in the future may reasonablybe anticipated from the Respondent's past conduct 18Therefore, in order to effectuate the policies of the Act, it isnecessary that the Respondent be ordered to cease anddesist not only from the unfair labor practices found butalso fromanyother invasions of the employees' Section 7rights.Affirmatively, it will be recommended that the Respon-dent offer John Shellhaas, Sharon Sobolewski, and SandraCrowder immediate and full reinstatement to their formerpositions, or if those positions no longer exist, to substan-tially equivalent positions, without prejudice to their rightsand privileges previously enjoyed, and make each of themwhole for any loss of pay he or she may have suffered byreason of his or her discharge, by paying to him or her theamount he or she would normally have earned from the18 It is well established that the discriminatory discharge of employeesbecause of their union activity goes to the very heart of the Act.A J.Krajewski Manufacturing Co., Inc.,180 NLRB 1071; andSchultz, Snyder &Steele Lumber Company,198 NLRB No. 72, In. 2.19 In the event no exceptions are filed as provided by Sec. 102.46 of thedate of discharge to the date of the offer of reinstatement,less net earnings during this period. The backpay providedfor herein shall be computed on a quarterly basis in themanner established in F.W.Woolworth Company,90NLRB 289, including 6 percent interest per year as setforth inIsisPlumbing & Heating Co.,138 NLRB 716.Itwillalso be recommended that the Respondentpreserve and make available to the Board, upon request, allrecords necessary to compute the amounts of backpay duehereunder, and that it post appropriate notices.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER19Wayne Graphics, Inc., a wholly owned subsidiary ofPanax Corporation,Melvindale,Michigan, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local 9L, Graphic ArtsInternationalUnion,AFL-CIO, or any other labororganization, by discharging any employees or otherwisediscriminating against them in regard to their hire ortenure of employment or any term or condition ofemployment.(b) Interrogating its employees concerning their unionmembership, activities, or sympathies, in a threatening orcoercive manner.(c) Creating the impression that it is engaging in, or hasengaged in, surveillance of the union activities of itsemployees.(d)Threatening reprisals against its employees shouldthey select the above-named, or any other, labor organiza-tion as their bargaining representative.(e)Promising benefits to its employees in order todiscourage them from supporting the above-named, or anyother, labor organization.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights protected bySection 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership ina labor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer John Shellhaas, Sharon Sobolewski, and SandraCrowder immediate and full reinstatement to their formerpositions, or if those positions no longer exist to substan-tiallyequivalentpositions,without prejudice to theirseniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay they may havesuffered by reason of the discrimination against them, withinterest at the rate of 6 percent per year.(b) Preserve until compliance with any order for backpaymade by the Board and, upon request, make available tothe Board or its agents, for examination and copying, allRules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules andRegulations,be adopted by theBoard and becomeits findings, conclusions, and order,and allobjectionsshall be deemedwaived for all purposes 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDpayroll records, social security payment records, timecards,personnel records and reports,and all other recordsnecessary to compute the amounts of backpay due underthe terms of this recommended Order.(c) Post at its shop in Melvindale, Michigan, copies ofthe attachednoticemarked "Appendix." 20 Copies of suchnotice, on forms provided by the Regional Director forRegion 7, after being signed by an authorized representa-tive of the Respondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily displayed.Reasonable steps shallbe taken bythe Respondent to insure that these notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, in writing,within20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint be dismissed,insofar as it alleges that the Respondent violated the Actotherthan as found herein.20 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Local 9L,Graphic ArtsInternationalUnion, AFL-CIO, or anyother union, by discharging or otherwise discriminatingagainst our employees with regard to their job tenure orworking conditions.WE WILL NOT question our employees about theirunionmembership, activities, or sympathies in athreatening or coercive manner.WE WILL NOT create the impression that we are nowspying, or have in the past spied, upon the unionactivities of our employees.WE WILL NOT threaten reprisals against our employ-ees should they select the above-named, or any other,union as their bargaining representative.WE WILL NOT promise benefits to our employees inorder to discourage them from supporting the above-named, or any other, union.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization,to form,join or assist anyunion, to bargain collectively through representativesof their own choosing, and to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from suchactivities, except to the extent that such right may beaffected by an agreement requiring union membershipas a condition of employment,as authorized in Section8(a)(3)of the National Labor Relations Act, asamended.WE WILL offerto reinstate John Shellhaas,SharonSobolewski, and Sandra Crowder immediately to theirformer jobs withoutloss ofseniority, and will pay themforany wages they may have lost because wedischarged them, with 6 percent interest.Our employees are free to belong or not to belong to anyunion, except where an agreement requires union member-ship as a condition of employment as authorized by law.DatedByWAYNE GRAPHICS, INC., AWHOLLY OWNEDSUBSIDIARYOF PANAXCORPORATIONEmployer(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 500 Book Building, 1249Washington Boulevard, Detroit, Michigan 48226, Tele-phone 313-226-3200.1